                Case 3:17-cv-05760-BHS Document 261 Filed 06/01/20 Page 1 of 8



1

2                                                               HONORABLE BENJAMIN H. SETTLE
3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT TACOMA
9
     HP TUNERS, LLC, a Nevada limited liability)
10
     company,                                  )            CASE NO. 3:17-cv-05760-BHS
                                               )
11                    Plaintiff,               )            PLAINTIFF’S    RESPONSE     IN
                                               )            OPPOSITION TO DEFENDANT JOHN
12         vs.                                 )            MARTINSON’S MOTION FOR LEAVE
                                               )            TO FILE SUPPLEMENTAL BRIEFING
13   KEVIN SYKES-BONNETT and SYKED)                         IN SUPPORT OF HIS MOTION FOR
     ECU    TUNING    INCORPORATED,           a)            SUMMARY JUDGMENT
14   Washington  corporation,    and    JOHN)
     MARTINSON,                                )            NOTING DATE: JUNE 5, 2020
15

16
                             Defendants.                    ORAL ARGUMENT REQUESTED

17
             Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT”), for its
18
     response in opposition to Defendant John Martinson’s Motion for Leave to File Supplemental
19
     Briefing in Support of his Motion for Summary Judgment (“Motion”) (Dkt. 183) states as
20
     follows:
21
                                              INTRODUCTION
22
             On July 31, 2019, Defendant John Martinson (“Martinson”) filed a motion for summary
23

24
     judgment (“Martinson MSJ”). The Martinson MSJ was fully briefed, including supplemental

25



     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT JOHN              Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL                        211 E. McLoughlin Boulevard, Suite 100
     BRIEFING IN SUPPORT OF HIS MOTION FOR SUMMARY                                                        PO Box 611
     JUDGMENT - page 1                                                                     Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
              Case 3:17-cv-05760-BHS Document 261 Filed 06/01/20 Page 2 of 8



1    briefs and evidence from both parties. (Dkt. 252, at 2).        Martinson filed three (3) briefs
2    supporting or supplementing his motion. (Dkt. 252, at 4 citing Dkts. 193, 211, 230).
3
             On May 18, 2020, the Court issued its Order Denying Defendant’s Motion for Summary
4
     Judgment (“MSJ Order”) (Dkt. 252). In its MSJ Order, the Court denied the Martinson MSJ and
5
     in so doing discussed the legal standard and reasoning behind its decision. Two days later, on
6
     May 20, 2020, Defendant frantically filed the subject Motion requesting leave to file
7
     “supplemental briefing” on the already extensively briefed (and decided) Martinson MSJ. (Dkt.
8
     255).   The Federal Rules of Civil Procedure and applicable case law provide the means,
9

10
     procedures, and guidance for post-order relief or reconsideration. See, e.g. Fed. R. Civ. P. 60(b).

11   However, Defendant has yet again ignored procedural rules and case law entirely in this regard.

12   Instead, Defendant Martinson has improperly commingled or conflated a request to retroactively

13   file a supplemental brief on his Motion post-ruling with a purported request for reconsideration.

14   As demonstrated herein, Defendant’s Motion should be denied.
15
                                                 ARGUMENT
16
         A. Legal Standard for Post-Order Relief or Reconsideration and Defendant’s
17          Wholesale Disregard for the Governing Rules and Procedures.

18           Defendant Martinson has essentially cast a motion for reconsideration as one for leave to

19   file “supplemental briefing”, which he contends is “neither improper or unusual … where it is

20   needed or helpful to enable a court to resolve a motion for summary judgment”. (Dkt. 255, at 2).
21   However, supplemental briefing already occurred relative to the Martinson MSJ and the motion
22
     was denied. (Dkts. 203, 211, 213, 225, 228, 230). The cases cited by Defendant in support of his
23
     motion are wholly distinguishable. Specifically, in each of these cases, the motions were on
24
     which supplemental briefing was requested were still pending and had not already been decided
25



     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT JOHN             Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL                       211 E. McLoughlin Boulevard, Suite 100
     BRIEFING IN SUPPORT OF HIS MOTION FOR SUMMARY                                                       PO Box 611
     JUDGMENT - page 2                                                                    Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
               Case 3:17-cv-05760-BHS Document 261 Filed 06/01/20 Page 3 of 8



1    as is the posture here.1 No case has been cited by Defendant in support of the proposition that a
2    party can file supplemental briefs in connection with an already decided motion as the means by
3
     which he retroactively takes heed of the reasoning raised by the Court to support denial and
4
     seeks to remedy those deficiencies and failures in “supplemental” briefing.
5
             Although Martinson claims that supplemental briefing will not be prejudicial (based on
6
     no timing/scheduling issues) and “will likely assist the Court” in arriving at Defendant’s desired
7
     result, these claims are self-serving as further briefing, time and expense associated with this
8
     motion is highly prejudicial to Plaintiff, would further delay trial of this matter and be futile in
9

10
     any event given the numerous factual issues that exist for the trier of fact to determine via-a-vis

11   Martinson’s involvement, conduct and liability for the claims asserted (as demonstrated in the

12   motion papers and supplemental briefing already filed and reviewed by this Court). Here, what

13   Defendant clearly seeks is either reconsideration of, or relief from, the MSJ Order (which would

14   be improper in any event).
15
             Reconsideration of the MSJ Order would be inappropriate and has not been properly
16
     sought herein. A Motion to Reconsider is governed by Local Civil Rule 7(h), which explicitly
17
     states as its standard that:
18
             Motions for reconsideration are disfavored. The court will ordinarily deny such
19           motions in the absence of a showing of manifest error in the prior ruling or a
             showing of new facts or legal authority which could not have been brought to its
20           attention earlier with reasonable diligence.
21   See LCR 7(h)(1).
22

23   1
              Dkt. 255, at 2 citing Becker v. McTarsney, 2020 U.S. Dist. LEXIS 73672 (W.D. Wash. 2020) (Defendant’s
     Motion notes that this involved (“pending motions for summary judgment”); Yaw v. Air & Liquid Systems
24   Corporation, 2019 U.S. Dist. LEXIS 67171 (W.D. Wash. 2019) (a pro se plaintiff filed a third and fourth motion for
     preliminary injunction – not summary judgment – and the Court merely reserved ruling on the issue of supplemental
25   briefing); and Silva v. Mayes, 2005 U.S. Dist. LEXIS 33609 (W.D. Wash. 2005) (absent a pinpoint cite by
     Defendant Martinson, this decision seems to not even discuss supplemental briefing, let alone post-order).


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT JOHN                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL                                 211 E. McLoughlin Boulevard, Suite 100
     BRIEFING IN SUPPORT OF HIS MOTION FOR SUMMARY                                                                 PO Box 611
     JUDGMENT - page 3                                                                              Vancouver, WA 98666-0611
                                                                                                                (360) 750-7547
              Case 3:17-cv-05760-BHS Document 261 Filed 06/01/20 Page 4 of 8



1            Motions to reconsider are to be plainly labeled as such. Contrast LCR 7(h)(2) with
2    Motion (Dkt. 255). A Motion to Reconsider must point out with specificity the matters which
3
     the movant believes were overlooked or misapprehended by the court, any new matters brought
4
     to the court’s attention for the first time, and the particular modifications being sought in the
5
     court’s prior ruling. See LCR 7(h)(1). Failure to comply may be grounds for denial of the
6
     motion. See LCR 7(h)(2).
7
             Defendant Martinson has sought to have the MSJ Order reconsidered but has
8
     circumvented the correct procedure for doing so under the guise of seeking “leave to file
9

10
     supplemental briefing”.      Nowhere in Defendant’s Motion which seeks “leave to file a

11   supplemental brief” has he showed manifest error in the prior ruling or new facts or legal

12   authority which could not have been brought to the Court’s attention earlier with reasonable

13   diligence. Cf. Motion (Dkt. 255). Simply put, Defendant has not raised any facts or arguments

14   which could not have been raised previously with reasonable diligence.
15
             Likewise, Defendant is not entitled to relief from the MSJ Order under Federal Rule of
16
     Civil Procedure 59 or 60. Rule 59 is inapplicable on its face, as it applies to new trials or
17
     motions to amend or alter judgments. See Fed. R. Civ. P. 59(e). This Court, having denied
18
     Martinson’s MSJ, has never entered any judgment in this case.
19
             As for Federal Rule of Civil Procedure 60, grounds exist whereby a party may seek to
20
     obtain relief from a final judgment or from an order.     See Fed. R. Civ. P. 60(b). Plaintiff
21
     Martinson has no avenue to obtain relief pursuant to this rule since Martinson never references,
22

23   meets the standard(s), nor even articulates any of the bases which would permit the relief

24   afforded by the rule, which are: (1) mistake, inadvertence, surprise, or excusable neglect; (2)

25   newly discovered evidence that, with reasonable diligence, could not have been discovered in


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT JOHN            Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL                      211 E. McLoughlin Boulevard, Suite 100
     BRIEFING IN SUPPORT OF HIS MOTION FOR SUMMARY                                                      PO Box 611
     JUDGMENT - page 4                                                                   Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
              Case 3:17-cv-05760-BHS Document 261 Filed 06/01/20 Page 5 of 8



1    time to move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
2    extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5)
3
     the judgment has been satisfied, released, or discharged; it is based on an earlier judgment that
4
     has been reversed or vacated; or applying it prospectively is no longer equitable; or (6) any other
5
     reason that justifies relief. Id.
6
             Regardless of how it has been cast or titled, Martinson’s present Motion simply seeks
7
     another bite at the apple which takes into account the comments of the Court after his MSJ and
8
     three (3) prior briefs were adversely ruled upon. This District has addressed such an instance
9

10
     where the Court may, and did, evaluate and rule upon a motion to reconsider denial of summary

11   judgment despite the movant not calling the motion what it actually was.

12           Specifically, in Eckard v. Thomas, 2019 U.S. Dist. LEXIS 215219 (W.D. Wash. 2019),

13   the Court found it beneficial to clarify the status of the movant’s filings where a motion

14   requested that “the Court revisit its order … denying Plaintiff’s Motion for Summary Judgment.”
15
     Eckard, 2019 U.S. Dist. LEXIS at *1. Akin to Defendant Martinson, the Eckard movant did not
16
     specifically reference any Federal Rule of Civil Procedure or otherwise identify an appropriate
17
     legal basis for the motion. Id, at *1-2. The Court significantly noted that the movant “would not
18
     fare any better if the Court considered it as a motion for reconsideration” and that it did “not
19
     warrant relief as a motion for reconsideration”. Id, at *4. In addressing its denial of the motion
20
     as one for reconsideration, the Court cited to LCR 7(h) which disfavors reconsideration and that
21
     such motions are “ordinarily den[ied] … in the absence of a showing of new facts or legal
22

23   authority which could not have been brought to the Court’s attention earlier with reasonable

24   diligence.” Eckard, 2019 U.S. Dist. LEXIS at *4 quoting LCR 7(h)(1).

25



     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT JOHN             Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL                       211 E. McLoughlin Boulevard, Suite 100
     BRIEFING IN SUPPORT OF HIS MOTION FOR SUMMARY                                                       PO Box 611
     JUDGMENT - page 5                                                                    Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
              Case 3:17-cv-05760-BHS Document 261 Filed 06/01/20 Page 6 of 8



1            For the reasons set forth above, the Court should deny Defendant’s Motion for Leave to
2    file a Supplemental Brief.
3
         B. Defendant’s Attempted Substantive Factual Assertions are Improper, Misplaced
4
            and False

5            Defendant has improperly made a series of substantive and factual arguments in support

6    of his request for leave to file a supplemental brief but has ignored that the threshold issue of

7    whether leave should be permitted has not been decided. These factual and legal arguments

8    should be ignored, and leave should be denied for the reasons stated above.
9
             As was the case during extensive briefing of the Martinson MSJ, Martinson yet again in
10
     “engages in fact-by-fact counter arguments explaining why HP Tuners’s alleged facts are either
11
     incorrect or misrepresentations”2 in the context of this motion for leave to file a supplemental
12
     brief. See Motion, at 3-10. Furthermore, although Martinson bears the burden of establishing
13
     that he is entitled to judgment as a matter of law which he “has completely failed to make”3, he
14
     repeatedly makes emphatic yet unsupported statements to artificially shift his own burden to HP
15
     Tuners’ “failure of evidence”, “absence of evidence”, or “no evidence whatsoever”. (Dkt. 255,
16

17   at 3-10). In an astonishing display, the present Motion finds Martinson regurgitating his claim to

18   summary judgment in the exact manner this Court already admonished.

19           Finally, since this motion merely seeks leave to file a supplemental brief to further

20   support the already failed Martinson MSJ, the substantive and factual arguments are premature
21   and should not be considered in any event.             In the event the Court grants leave to file
22
     supplemental briefs at this time (which it should not), HPT should be given an opportunity to file
23

24
     2
             Dkt. 252, at 5 citing Dkt. 193, at 2-11.
25   3
             Dkt. 252, at 5.


     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT JOHN               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL                         211 E. McLoughlin Boulevard, Suite 100
     BRIEFING IN SUPPORT OF HIS MOTION FOR SUMMARY                                                         PO Box 611
     JUDGMENT - page 6                                                                      Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
              Case 3:17-cv-05760-BHS Document 261 Filed 06/01/20 Page 7 of 8



1    a substantive response to the “supplemental brief” to address the purported factual and legal
2    arguments raised by Defendant.
3
                                                CONCLUSION
4
             For these reasons, Defendant John Martinson’s Motion for Leave to File Supplemental
5
     Briefing in Support of his Motion for Summary Judgment should be denied.
6
             WHEREFORE, HP TUNERS, LLC, respectfully prays for an order denying Defendant
7
     John Martinson’s Motion for Leave to File Supplemental Briefing in Support of his (previously
8
     denied) Motion for Summary Judgment and for such other and further relief as this Court deems
9
     necessary and appropriate.
10
             Dated this 1st day of June, 2020
11
                                                            Respectfully submitted,
12

13                                                          s/ Andrew P. Bleiman
                                                            Attorneys for HP Tuners, LLC
14   Stephen G. Leatham, WSBA #15572
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
15   PO Box 611
     211 E. McLoughlin Boulevard
16
     Vancouver, WA 98666-0611
     Telephone: (360) 750-7547
17
     Fax: (360) 750-7548
18   E-mail: sgl@hpl-law.com

19   Andrew P. Bleiman (admitted pro hac vice)
     Marks & Klein
20   1363 Shermer Road, Suite 318
     Northbrook, Illinois 60062
21   (312) 206-5162
     andrew@marksklein.com
22

23

24

25



     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT JOHN                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL                            211 E. McLoughlin Boulevard, Suite 100
     BRIEFING IN SUPPORT OF HIS MOTION FOR SUMMARY                                                            PO Box 611
     JUDGMENT - page 7                                                                         Vancouver, WA 98666-0611
                                                                                                           (360) 750-7547
              Case 3:17-cv-05760-BHS Document 261 Filed 06/01/20 Page 8 of 8



1                                      CERTIFICATE OF SERVICE
2            I hereby certify that on June 1, 2020, I caused the foregoing to be electronically with the
3    Clerk of Court using the CM/ECF system which will electronically send Notice to all Counsel
4
     of Record.
5

6                                                           MARKS & KLEIN

7                                                           s/ Andrew P. Bleiman
                                                            Andrew P. Bleiman (admitted pro hac vice)
8                                                           1363 Shermer Road, Suite 318
                                                            Northbrook, Illinois 60062
9                                                           Telephone: (312) 206-5162
                                                            E-mail: andrew@marksklein.com
10

11
                                                            Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25



     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT JOHN               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     MARTINSON’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL                         211 E. McLoughlin Boulevard, Suite 100
     BRIEFING IN SUPPORT OF HIS MOTION FOR SUMMARY                                                         PO Box 611
     JUDGMENT - page 8                                                                      Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
